Citation Nr: 0932461	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-26 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bilateral lower extremity amputations, claimed as due to VA 
medical treatment.  

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or by reason of being 
housebound.  

3.  Entitlement to an automobile allowance or specially 
adapted equipment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1953 to June 
1957.  

This case comes before the Board of Veterans' Appeals on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  In 
November 2005, the RO denied a claim for an automobile 
allowance or specially adapted equipment.  In November 2007, 
the RO denied a claim for  special monthly compensation based 
on the need for regular aid and attendance or by reason of 
being housebound.  In February 2009, the RO denied a claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
bilateral lower extremity amputations.  

In July 2009, the Veteran was afforded a videoconference 
hearing before John J. Crowley, who is the Veterans Law Judge 
rendering the determination in this claim and was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral lower extremity amputations did 
not result from the carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing treatment, and were not proximately 
caused by an event not reasonably foreseeable.   

2.  The Veteran is not shown to be in need of regular aid and 
attendance, or to be permanently housebound, by reason of 
service-connected disability.  

3.  The Veteran does not have loss or permanent loss of use 
of one or both feet; or loss or permanent loss of use of one 
or both hands; or permanent impairment of vision of both eyes 
to the required specified degree, by reason of service-
connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under Title 
38, United States Code, Section 1151 for bilateral lower 
extremity amputations, have not been met.  38 U.S.C.A. §§ 
1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 
(2008).  

2.  The criteria for special monthly compensation by reason 
of being in need regular of aid and attendance or by reason 
of being housebound have not been met.  38 U.S.C.A. §§ 1114, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.350, 3.352 (2008).   

3.  The eligibility criteria for financial assistance in 
acquiring an automobile or other conveyance or special 
adaptive equipment have not been met.  38 U.S.C.A. §§ 3901, 
3902, 5107(a) (West 2002); 38 C.F.R. §§ 3.159, 3.808, 4.63 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran in this case does not contend that the claimed 
disabilities are the result of his military service.  
Instead, he contends that his disabilities are the result of 
VA treatment and seeks compensation under 38 U.S.C.A. § 1151.  

Specifically, he asserts that his bilateral amputations were 
the result of use of steroids and antibiotics for control a 
staph infection that developed after his April 1998 VA heart 
surgery (coronary bypass surgery), or, in the alternative, 
that they were made necessary by reduced circulation in his 
legs due to vein grafting in association with his coronary 
bypass surgery.  See Veteran's letter, received in February 
2009.  

The Board notes that in July 2000, the RO granted the 
Veteran's claim for compensation benefits under 38 U.S.C.A. 
§§ 1151 for "residuals, staph infection, sternum, with right 
shoulder and omental flap," "residuals of right shoulder 
surgery," and bilateral hearing loss, with all disabilities 
associated with VA heart surgery in April 1998.  

In this regard, it is important to note that the Veteran's 
residuals of his staph infection are currently evaluated as 
100 percent disabling, the residuals of his right shoulder 
are currently evaluated as 20 percent disabling, and his 
hearing loss is currently evaluated as 10 percent disabling.  

Under 38 U.S.C.A. § 1151, when a veteran suffers injury or 
aggravation of an injury as a result of VA hospitalization or 
medical or surgical treatment, not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or DIC compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service connected.  It is further provided that the proximate 
cause of the disability or death was (A) the carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
treatment or, (B) the disability must be proximately caused 
by an event not reasonably foreseeable.  

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the Veteran's claim was received after October 2001.  Thus, 
38 C.F.R. § 3.361 is for application.  See VAOPGCPREC 40-97, 
63 Fed. Reg. 31263 (1998).  The Board further notes that in a 
VA General Counsel Precedent Opinion, it was concluded that 
38 U.S.C.A. § 1151 authorizes compensation in claims based on 
acts of omission by VA.  See VAOPGCPREC 5-2001 (Feb. 5, 
2001).  

The regulations provide that benefits under 38 U.S.C.A. § 
1151(a) for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2008).  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death, and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health- 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death, it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health-care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health-care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  

In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health-care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d) (2008).  

The medical evidence consists of VA and non-VA reports, dated 
between 1994 and 2009.  VA reports show that prior to his 
1998 heart surgery, the Veteran was shown to have PVD 
(peripheral vascular disease), and lower extremity necrosis 
with chronic left heel ulcer, and to have undergone 
procedures that included coronary catheterization, and a 
coronary artery bypass graft (CABG).  

In April 1998, the Veteran was noted to have a previous 
history of coronary artery disease, with a coronary artery 
bypass graft, and harvesting of a vein from each thigh.  That 
month, he underwent additional coronary artery bypass 
grafting which included harvesting a vein from below the knee 
in each lower extremity.  

He sustained an injury to his sternum in May 1998, followed 
by increasing sternal pain, and treatment for sternal 
dehiscience with mediastinal infection.  An October 1998 
report notes a chronic non-healing wound over the distal 
third of the incision, with a diagnosis of non-healing 
sternal wound status post flap closure for infected sternum, 
post coronary artery bypass graft.  At that time, he 
underwent excision of a non-healing sternal wound, 
mobilization of pectoralis flap, and debridement and rewiring 
of his sternum.  

Between 1998 and 2000, he underwent additional treatment for 
his chronic sternal infection, to include debridement and 
removal of wires, and an omental flap, and IV (intravenous 
medications), to include Rifampin, and long-term use of 
vancomycin.  

VA reports dated in 2003 note treatment for a cerebrovascular 
infarction, and bilateral foot ulcers, and indicate that he 
was smoking 11/2 packs of cigarettes per day, and show a 
history of heavy smoking (">100 pk yrs"), and an 
angioplasty for an occluded right SFA (superficial femoral 
artery) and popliteal artery.  These reports show that he had 
disorders that included MRSA (methicillin resistant 
Staphylococcus aureus infection) from sternal wound, coronary 
artery disease, status post coronary artery bypass grafting 
(CABG), aortic occlusive disease, gout, chronic obstructive 
pulmonary disease, peripheral vascular disease, and a 
gangrenous ulcer of the right fifth toe.  

VA reports dated in 2005 show that his right fifth toe was 
amputated due to osteomyelitis.  Reports dated in 2005 
indicate that he had COPD with hypoxia, and that he was using 
oxygen.  

In November 2006, the Veteran underwent a right below-the-
knee amputation.  The operative report notes a history of 
severe PVD, that he had poor vascularity, and that he had 
developed dry gangrene of the second through fourth toes, and 
several open ulcers on the right foot.  The postoperative 
diagnoses were right foot dry gangrene, right foot arterial 
ulcers, left foot diabetic foot ulcer, COPD, and diabetes.  

In January 2007, he underwent a revision of his right femoral 
stump, and an above-the-knee amputation (AKA) was performed.   

A VA hospital report shows that in April 2007, the Veteran 
was admitted for an ulcerated, draining left diabetic foot 
ulcer.  

A VA hospital report shows that in July 2007, the Veteran 
underwent a left below-the-knee amputation (BKA) after he was 
found to have progressing left popliteal stenosis, and an 
angioplasty was thought not to be possible.  

A statement from M.B., M.D., dated in November 2007, shows 
that this physician states that the Veteran's bilateral lower 
extremity amputations are "related to diabetes and long term 
tobacco abuse."  Such a statement provides evidence against 
this claim, clearly indicating a cause other than VA 
treatment for the cause of the Veteran's disability.

A statement from D.T., M.D., dated in May 2009, shows that 
this physician states, in relevant part:

This letter is in support of provision of 
a disabled vehicle for [the Veteran] to 
allow transportation with his power 
wheelchair secondary to a history of 
bilateral lower extremity amputations.  
Of note is that his amputations are 
related to his history of diabetes with 
onset in 2003.  Onset of the diabetes 
does appear related to requiring chronic 
treatment with steroids medications, 
likely used to manage his chronic 
obstructive pulmonary disease.  [The 
Veteran] also received prolonged IV 
antibiotic therapy with vancomycin due to 
a sternal wound infection following prior 
cardiac bypass surgery in 1998.  His 
prior amputations are associated with 
recurring lower extremity infections also 
contributed by his history of peripheral 
vascular disease.  However, his overall 
picture is one of recurring infection 
with resistant staphylococcal or MRSA-
type bacteria.  It would appear that he 
is susceptible to this due to depressed 
immune function with the combination of 
diabetes, steroid medication use and 
recurring hospitalizations, likely with 
associated nonsocomial infection.  

A lay statement from L.N., dated in February 2009, shows that 
the author asserts that she has been a friend of the Veteran 
for 15 years, that his multiple surgeries and use of strong 
antibiotics destroyed his veins and immune system, and that 
having reliable transportation for medical care would "make 
a great difference in his recovery."  

The medical evidence shows that the Veteran has a highly 
complicated medical history that includes PVD, coronary 
artery disease, COPD, diabetes, aortic occlusive disease, 
gout, and tobacco abuse.  Such serious medical conditions 
indicate highly complex problems that were highly difficult 
to successfully treat.  He is shown to have undergone his 
bilateral lower extremity amputations in 2006 and 2007, 
following years of treatment for PVD and skin ulcers, and 
well after being diagnosed with diabetes in 2003.  

The medical evidence reveals a long history of use of tobacco 
products, with diagnoses of tobacco abuse, and that he 
continued to smoke during the time of, and following, his 
lower extremity amputations, such a fact providing more 
evidence against this claim.  Clearly, the Veteran's smoking 
history impacted negatively on his treatment. 

A number of VA reports characterize his foot ulcers as 
"diabetic."  A February 2007 VA report shows treatment for 
a left foot ulcer, and notes that "his diabetes certainly 
predisposes him to recurrent infection of the operative 
site."  

Furthermore, there is no competent evidence to show that the 
Veteran's amputation of either lower extremity was a result 
of unforeseen events, or VA negligence.  See 38 U.S.C.A. § 
1151; 38 C.F.R. § 3.361.  In this regard, Dr. M.B.'s opinion 
weighs against the claim.  The Board has also considered Dr. 
D.T.'s opinion, which notes that the Veteran received 
prolonged IV antibiotic therapy with vancomycin due to a 
sternal wound infection following prior cardiac bypass 
surgery in 1998," and that , "his overall picture is one of 
recurring infection with resistant staphylococcal or MRSA-
type bacteria."  

In this regard, etiological opinions must be viewed in their 
full context.  Lee v. Brown, 10 Vet. App. 336 (1997).  In 
this case, Dr. D.T. does not appear to relate the Veteran's 
amputations to use of antibiotics, or any other medications, 
used to treat any service-connected injury arising out of the 
Veteran's April 1998 CABG surgery.  Most importantly, he does 
not indicate that the use of such medications was negligent 
(even if it did, or may have, caused other problems).  
Rather, Dr. D.T. states that the Veteran's amputations "are 
related to his history of diabetes," and that his diabetes, 
in turn, is related to chronic treatment with steroids of 
chronic obstructive pulmonary disease.  He further states 
that the Veteran's prior amputations are "associated with 
recurring lower extremity infections," which were "also 
contributed [to] by his history of peripheral vascular 
disease."  

In this regard, it is important for the Veteran to understand 
that service connection is not currently in effect for 
diabetes, chronic obstructive pulmonary disease, tobacco 
abuse, or peripheral vascular disease, which the treatment 
records clearly indicate were the overall causes of the 
disability at issue.  

With regard to the applicable legal standard, he does not 
state that the Veteran's lower extremity amputations were the 
result of unforeseen events, or VA negligence.  The Board 
finds that the post-service treatment records, as a whole, 
provide highly probative evidence against this claim, failing 
to indicate any negligence and, instead, revealing a highly 
complex series of problems that were clearly difficult to 
treat. 

In summary, the Veteran's bilateral lower extremity 
amputations are not shown to have been the result of 
carelessness, negligence, lack of proper skill or error in 
judgment on the part of VA, and the statutory prerequisites 
for compensation under 38 U.S.C.A. § 1151 have not been met.  
Accordingly, the preponderance of the evidence is against the 
appellant's claim, and compensation for bilateral lower 
extremity amputations under 38 U.S.C.A. § 1151 is not 
warranted.  As such, the Board finds no reasonable basis upon 
which to predicate a grant of the benefits sought on appeal.   

With respect to the Veteran's own contentions, and the lay 
statement, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Bostain v. West, 11 
Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  The issue on appeal is based 
on the contention that bilateral lower extremity amputations 
are a result of unforeseen events, or VA negligence. In this 
case, when the Veteran's post- service medical records are 
considered (which show that the claims file does not contain 
competent evidence which shows that a lower extremity 
amputation is a result of an unforeseen event, or VA 
negligence, the Board finds that the medical evidence 
outweighs the Veteran's contentions that he has bilateral 
lower extremity amputations that are a result of unforeseen 
events, or VA negligence.  

The Veteran asserts that he is entitled to special monthly 
compensation based on the need for regular aid and attendance 
or by reason of being housebound, and an automobile allowance 
or specially adapted equipment.  In essence, both claims are 
premised upon the assertion that compensation is warranted 
for his bilateral lower extremity amputations.  In this 
decision, however, the Board has determined that compensation 
for bilateral lower extremity amputations under 38 U.S.C.A. 
§ 1151 is not warranted.  

As used herein, the term "service-connected disability" is 
intended to include disabilities for which compensation has 
been granted under 38 U.S.C.A. § 1151.  In fact, the Veteran 
has no "service-connected" disabilities other than 
disabilities for which compensation has been granted under 
38 U.S.C.A. § 1151.  Specifically, the RO has granted 
compensation under 38 U.S.C.A. §§ 1151 for "residuals, staph 
infection, sternum, with right shoulder and omental flap," 
currently evaluated as 100 percent disabling, "residuals of 
right shoulder surgery," currently evaluated as 20 percent 
disabling, and bilateral hearing loss, evaluated as 10 
percent disabling, with all disabilities associated with VA 
heart surgery in April 1998.   

"Special monthly compensation" is payable to a person who 
is permanently bedridden or so helpless as a result of 
service-connected disability that he is in need of the 
regular aid and attendance of another person.  38 U.S.C.A. § 
1114(l); 38 C.F.R. § 3.350(b).  The following will be 
accorded consideration in determining the need for regular 
aid and attendance: Inability of a claimant to dress or 
undress him or herself, or to keep him or herself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid (this 
will not include the adjustment of appliances which normal 
persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of a 
claimant to feed him or herself through loss of coordination 
of the upper extremities or through extreme weakness; 
inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect a claimant from the hazards or 
dangers incident to his or her daily environment.  38 C.F.R. 
§ 3.352(a).  

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there is a constant need.  See Turco v. 
Brown, 9 Vet. App. 222 (1996).  "Bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  38 
C.F.R. § 3.352(a).  

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single service-connected 
disability rated as 100 percent and: (1) Has additional 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or (2) Is permanently 
housebound by reason of service-connected disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined as a direct result of service-
connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.350(i).

In final and unappealed decisions, dated in July 2003 and 
January 2004, the RO denied claims for special monthly 
compensation based on the need for regular aid and attendance 
or by reason of being housebound.  In August 2007, the 
Veteran again filed a claim for these benefits.  In November 
2007, the RO denied the claim.  The Veteran has appealed.  

By history, see 38 C.F.R. § 4.1 (2008), VA progress notes 
indicate that the Veteran used a scooter at least as early as 
2002.  A report from a VA physician, M.D.M., M.D., dated in 
May 2003, notes that the Veteran's diagnoses were spinal 
stenosis, status post multiple back surgeries, ischemic foot 
ulcers, and CAD (coronary artery disease) CABG, complicated 
by sternal wound infection.  The report indicates the 
following: the Veteran was unable to walk unaided due to 
spinal stenosis and foot ulcers; he was able to feed himself, 
bathe and tend to personal hygiene; he was not confined to 
bed; he was not blind; he was able to travel; he could not 
leave home without assistance; he did not require nursing 
home care.  

As for the current medical evidence, a VA "aid and 
attendance or housebound" examination report, dated in 
August 2007, shows that the Veteran was noted to have pain 
due to a right above-the-knee amputation, and a left below-
the-knee amputation.  The portion of the report for 
restrictions of the upper extremities notes that they were 
"intact."  The report notes balance problems related to his 
bilateral lower extremity amputations, that he was not safe 
in the bathroom without assistance for bathing, that he could 
not walk without the assistance of anther person, that he was 
unable to drive, and that he used a wheelchair.  The 
diagnoses were peripheral vascular disease, bilateral lower 
extremity amputations, diabetes, cardiac disease, and 
hypertension.  The report indicates that the Veteran required 
the daily personal health care services of a skilled provider 
without which he would require hospital, nursing home or 
other institutional care.  

VA hospital reports, dated beginning in January 2008, show 
that the Veteran has received treatment for respiratory 
symptoms.  VA hospital reports show that beginning in January 
2009, he was noted to still be smoking and drinking alcohol, 
and that his discharge diagnoses included COPD exacerbation, 
right lung carcinoma, diabetes, status post bilateral 
amputations, and ASCVD (arteriosclerotic cardiovascular 
disease).  

The critical question to be determined in this case is 
whether the Veteran's service-connected disabilities have 
resulted in the need for regular aid and attendance of 
another person because of resultant helplessness due to 
mental and/or physical impairment.  Based on its review of 
the record, the Board concludes that the criteria have not 
been met.  In this case, as discussed supra, the Veteran is 
shown to have bilateral lower extremity amputations, as well 
as disorders that include spinal stenosis, status post 
multiple back surgeries, coronary artery disease, status post 
CABG, and COPD.  The August 2007 VA "aid and attendance or 
housebound" examination report indicates that the functions 
in his upper extremities were intact.  

The Veteran's service-connected disabilities have caused him 
some functional impairment (the basis of the 100% finding), 
however, the competent medical evidence of record does not 
indicate that the Veteran's service-connected disabilities 
alone render him bedridden, or unable to care for his daily 
personal needs or to protect himself from the hazards of 
daily living without assistance from others.  Rather, the 
evidence indicates that although he requires aid and 
assistance, this is due to his nonservice-connected 
disorders, and that the Veteran is not housebound due to his 
service connected disorders.  Furthermore, although he has a 
disability evaluated as 100 percent disabling, he is not 
shown to have additional service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability, and involving different anatomical segments or 
bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

In summary, although he requires regular aid and attendance, 
the record does not support a conclusion that the reason for 
that profound level of disability is, in fact, due to his 
service-connected disabilities alone, and the Veteran is not 
shown to be housebound due to his service-connected 
disabilities, or to otherwise meet the criteria for 
housebound status at 38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350(i).  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

Finally, with regard to the claim for an automobile allowance 
or specially adapted equipment, the following regulations are 
applicable:

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches (8.9 cms.) or more, will be taken as loss of use of 
the hand or foot involved.  Complete paralysis of the 
external popliteal nerve (common peroneal) and consequent, 
foot drop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  38 C.F.R. 
§§ 3.350(a)(2), 4.63 (2008).  

The Secretary shall repair, replace or reinstall adaptive 
equipment deemed necessary for the operation of an automobile 
or other conveyance acquired in accordance with the 
provisions of Title 38, Chapter 39, and provide, repair, 
replace, or reinstall such adaptive equipment for any 
automobile or other conveyance which an eligible person may 
previously or subsequently have acquired, where the veteran 
has a service-connected disability that includes one of the 
following: loss or permanent loss of use of one or both feet; 
or loss or permanent loss of use of one or both hands; or 
permanent impairment of vision of both eyes to the required 
specified degree.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808.  

For adaptive equipment eligibility only, a showing of 
ankylosis of one or both knees or one or both hips is 
sufficient.   38 U.S.C.A. § 3902; 38 C.F.R. § 
3.808(b)(1)(iv).   

The previously discussed medical evidence is incorporated 
herein.  The November 2007 letter from Dr. M.B. states:

[The Veteran] claims that the equipment 
is not for his leg amputations but for 
the difficulty he has in mobility due to 
his staph infection of his sternum and 
resultant sternal repair, and that, 
"When I asked him directly what his 
injury is that is service connected, 
which makes him eligible for the 
equipment, he replied, 'When I had the 
sternal infection and the[y] had to take 
me to surgery to fix it, they, the VA, 
made that a service connected disability.

This does not seem logical to me and in 
my professional opinion, his need for 
equipment is related to his left BKA and 
right AKA related to diabetes and long 
term tobacco abuse.  I am unable to 
support [the Veteran's] claim for this 
equipment.  

Dr. D.T.'s May 2009 statement has also previously been 
discussed.  This letter states that it is written "in 
support of provision of a disabled vehicle for [the Veteran] 
to allow transportation with his power wheelchair secondary 
to a history of bilateral lower extremity amputations."  The 
letter further shows that Dr. D.T. states that he feels that 
the Veteran is "fully justified" in requesting that VA 
provide for a disabled vehicle.  

A letter from C.C., a VA driver rehabilitation specialist, 
notes that the Veteran has been "deemed medically stable," 
by VA physicians, states that he requires certain  automotive 
adaptations, and that he can safely drive with such 
adaptations.  
  
The Board finds that the criteria for entitlement to a 
certificate of eligibility for financial assistance in 
acquiring an automobile or other conveyance or specially 
adaptive equipment have not been met.  The Board has 
determined that compensation under is not warranted under 
38 U.S.C.A. § 1151 for amputation of either lower extremity.  
The evidence does not show that he has a loss of actual 
remaining function of either leg, foot, or hand, due to his 
service-connected disabilities such that he would be equally 
well served by an amputation stump at the site of election 
below either elbow, with use of a suitable prosthesis.  See 
38 C.F.R. §§ 3.350(a)(2)(i), 4.63.  

In summary, the evidence is insufficient to show that the 
Veteran's service- connected disabilities have resulted in 
ankylosis of a knee, the loss, or loss of use of, a foot or a 
hand, or permanent impairment of vision of both eyes to the 
required specified degree.  Dr. M.B.'s statement clearly 
weighs against the claim.  Although Dr. D.T.'s statement 
asserts that the Veteran should be provided with the benefit 
sought, as he does not assert that the Veteran has the 
required service-connected disabilities, therefore, it is not 
responsive to the criteria for eligibility.  

Accordingly, the Board must find that the preponderance of 
the evidence is against the Veteran's claim, and that the 
claim of entitlement to a certificate of eligibility for 
financial assistance in acquiring an automobile or other 
conveyance or specially adaptive equipment must be denied.  
38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. §§ 3.808, 4.63.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the Veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In letters, dated in April 2005 (automobile or 
other conveyance or specially adaptive equipment), September 
and December of 2007 (special monthly compensation), and 
April 2008 (38 U.S.C.A. § 1151), the Veteran was notified of 
the information and evidence needed to substantiate and 
complete the claims.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
Veteran's VA and non-VA medical records.  The Veteran has 
been afforded examinations.  Although an opinion has not been 
obtained on the 38 U.S.C.A. § 1151 issue, as there is no 
competent evidence to show that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination, no 
further development is warranted.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) 
(2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).   

Simply stated, the Board finds that the medical records 
provide evidence against these claims and there is no basis 
to get another medical opinion.  The Board therefore 
concludes that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  



ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


